DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/20 and 05/26/21 were filed on or after the mailing date of the application on 02/07/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al.(hereinafter “Ferguson”, US Patent 8,855,849).
Regarding claim 1, Ferguson describes a planimetric feature data structure indicating a planimetric feature (col. 1 lines 28-49 and shown in Fig. 3A: 312, in which planimetric data, including roads, vehicles, objects of interest, etc. are determined(col. 3 lines 60-67)), comprising: 
recognized information relating to a recognizable range in which the planimetric feature can be recognized by a sensor arranged in a moving object (col. 9 lines 58-67).  
Regarding claim 2, Ferguson describes wherein the recognized information includes distance information relating to a distance from a position of the planimetric feature to a position of the sensor or the moving object, the distance enabling the sensor to recognize the planimetric feature (col. 3 lines 24-27 and col. 10 lines 26-31).  
Regarding claim 3, Ferguson describes a map data creating method comprising the step of: creating map data including the planimetric feature data structure as claimed in claim 1 (col. 6 lines 39-49).  
Regarding claim 4, Ferguson describes a storage device (Fig. 1: 114) for storing planimetric feature data indicating a planimetric feature, wherein the planimetric feature data includes recognized information relating to a recognizable range in which the planimetric feature can be recognized by a sensor arranged in a moving object (col. 9 lines 58-67).  
Regarding claim 5, Ferguson describes further comprising: a transmission unit that transmits the planimetric feature data to the moving object in which the sensor is arranged (col. 10 lines 3-17).  
Regarding claim 6, Ferguson describes a position information acquisition unit that acquires position information of the moving object in which the sensor is arranged (col. 9 lines 47-67), wherein the transmission unit transmits the planimetric feature data to the moving object located around the planimetric feature based on the position information acquired by the position information acquisition unit (col. 10 lines 3-17).  
Regarding claim 7, Ferguson describes a planimetric feature data structure indicating a planimetric feature (col. 1 lines 28-49), comprising: permission information for permitting or not permitting sensing of the planimetric feature by a sensor arranged in a moving object (col. 3 lines 21-24).  
Regarding claim 8, Ferguson describes a planimetric feature data transmission method (col. 1 lines 28-49) comprising the steps of:
a storing step that stores planimetric feature data that indicates a planimetric feature, and includes recognized information relating to a recognizable range in which the planimetric feature can be recognized by a sensor arranged in a moving object (col. 9 lines 58-67); 
a position information acquisition step that acquires position information of the moving 5DOCS 125729-010US1/3935545.1Attorney Docket No. 125729-OOUS1object in which the sensor is arranged (col. 3 lines 24-27 and col. 10 lines 26-31); and 
a transmitting step that transmits the planimetric feature data to the moving object located around the planimetric feature based on the position information acquired by the position information acquisition step (col. 10 lines 3-17).  
Regarding claim 10, Ferguson describes a computer-readable recording medium that stores a planimetric feature data transmission program that causes a computer to execute the planimetric feature data transmission method as claimed in claim 8 (col. 2 lines 7-29 and col. 10 lines 3-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649